Citation Nr: 0939706	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-33 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
epilepsy. 

2.  Entitlement to service connection for a traumatic brain 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1956 to May 
1957 and April 1960 to May 1962.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of service connection for a traumatic brain injury 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final September 1976 Board decision, the Board 
denied a claim for service connection for epilepsy, finding 
no evidence that showed the Veteran's epilepsy was aggravated 
during his military service.  

2.  Evidence received since the September 1976 decision is 
cumulative or redundant, does not show the Veteran's epilepsy 
was aggravated during his military service and does not raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for epilepsy.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for epilepsy.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2009).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has 
been denied in an unappealed RO decision or an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for epilepsy was last 
denied by the Board, in a September 1976 decision.  In 
October 2005, the Veteran submitted a new request to reopen a 
claim for entitlement to service connection for epilepsy.

The evidence of record prior to the September 1976 decision 
included the Veteran's service treatment records, private 
treatment records and contentions by the Veteran.  

The evidence showed that the Veteran had a diagnosis of petit 
mal epilepsy prior to the Veteran's entrance into service.  
There was also evidence that the Veteran's seizure disorder 
was well controlled during service until he went off his 
medication.    The September 1976 Board decision denied the 
Veteran's claim with the rationale that there was no increase 
in severity during service of the Veteran's pre-service level 
of disablement attributable to his epilepsy.  

Evidence received since the final September 1976 Board 
decision includes an RO personal hearing transcript from 
October 1978, VA treatment records from 2005 and the 
Veteran's contentions.  

An November 2005 VA treatment record notes that the Veteran 
has had grand mal epilepsy since age 12 and had his last 
seizure approximately ten years prior.  The Veteran's hearing 
testimony, contentions and VA treatment records do not 
contain any competent medical indication or opinion that the 
Veteran's epilepsy was aggravated by his military service 
beyond the natural progression of his disease.  

While there is some evidence the Veteran has submitted that 
is new, it must also be considered material.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In the 
current matter, the newly submitted evidence is cumulative 
and redundant and does not provide anything material 
regarding whether the Veteran's epilepsy was aggravated by 
his military service.  

In sum, the evidence the Veteran has provided to VA in his 
current claim to reopen is substantially similar to the 
statements and evidence the Veteran provided prior to the 
September 1976 decision; it does not relate to the crucial 
unestablished fact necessary to substantiate the claim, as 
the new evidence does not show the Veteran's epilepsy was 
aggravated by his military service beyond the natural 
progression of his disease.  Therefore, there is no new 
evidence that shows the Veteran has a current disability 
aggravated beyond the natural progression of the disease by 
his military service.  

Accordingly, the newly submitted records and contentions do 
not provide any new evidence that would indicate that the 
Veteran's has a current disability that was incurred during, 
aggravated by or related to his periods of honorable service; 
rather it is cumulative and redundant evidence, already 
received and considered in the final decision of September 
1976.  Since there is no new competent non-redundant evidence 
that has any bearing as to whether the Veteran's epilepsy was 
aggravated by his military service beyond the natural 
progression of his disease, the evidence does not raise a 
reasonable possibility of substantiating the claim and thus 
is not material to the Veteran's claim.  Consequently, the 
Board finds that new and material evidence has not been 
received since the September 1976 Board decision and 
reopening of the claim for entitlement to service connection 
for epilepsy is denied.  

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was notified of the respective duties of the 
claimant and of VA.  In November 2005 the Veteran was 
correctly advised of the previous denial of service 
connection and the basis for that denial, as well as of the 
requirement that he submit new and material evidence showing 
his epilepsy was aggravated by his military service beyond 
the natural progression of his disease, that the RO would 
assist him in obtaining additional information and evidence, 
and of the responsibilities on both his part and VA's in 
developing the claim.  See Kent.  A March 2006 letter 
provided the Veteran with the specific notice required by 
Dingess, supra.  A subsequent re-adjudication followed in 
August 2006.  The Board concludes that VA has met its duty to 
notify the Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  Private treatment records are located in 
the claims file.  Statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for epilepsy 
is denied.


REMAND

The Board notes that in his October 2005 claim, the Veteran 
indicated he was applying for service connection for a 
traumatic brain injury, although it is unclear whether this 
was being claimed as only related to the Veteran's epilepsy.  
The November 2005 notice sent by the RO did not mention this 
traumatic brain injury issue and treated the claim as a claim 
to reopen a claim for epilepsy.  However, in its March 2006 
rating decision, the RO discusses and appears to deny the 
Veteran's claim for service connection for traumatic brain 
injury in the midst of its analysis of the Veteran's attempt 
to reopen his claim for service connection for epilepsy.  The 
RO asserted that the claim was part and parcel of his claim 
for epilepsy.  In addition, the Veteran's claim for service 
connection for a traumatic brain injury has not been listed 
as a separate issue by the RO.  In any event, the Veteran has 
not been provided adequate notice regarding what can be 
reasonably construed as a separate issue of entitlement to 
service connection for a traumatic brain injury.  Appropriate 
notice should be provided and all indicated development 
should be accomplished after the notice has been provided.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided updated 
notice pursuant to 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that recognizes a 
separate claim of entitlement to service 
connection for a traumatic brain injury, 
rather than lumping it in with his new and 
material evidence claim for epilepsy.  

2.  The RO or AMC should undertake any 
appropriate development based upon the 
Veteran's response to the above notice.  

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


